        Case 1:20-cr-00507-PAC Document 19 Filed 09/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           -    -   -   - X

 UNITED STATES OF AMERICA
                                                                  INDICTMENT
                -   V.   -
                                                                  20 Cr.
BAUDILIO REYES,
RONALD WILLIAMS,
MIGUEL ANGEL GONZALEZ, and
ALFREDO ROJAS,
    a/k/a "Wilfredo Nazario Roman,"
    a/k/a "Pedro,"                                               OCRIM 507
                Defendants.

                                       ------x
                                        COUNT ONE
                                  {Narcotics Conspiracy)

      The Grand Jury charges:

      1.       In or about July 2020, in the Southern District of New

York and elsewhere, BAUDILIO REYES, RONALD WILLIAMS, MIGUEL ANGEL

GONZALEZ, and ALFREDO ROJAS, a/k/a "Wilfredo Nazario Roman," a/k/a

"Pedro, " ··   the       defendants,      and       others        known      and   unknown,

intentionally and knowingly did combine,                         conspire,    confederate,

and agree together and with each other to violate the narcotics

laws of the United States.

      2.       It was        a   part and an object of             the     conspiracy that

BAUDILIO       REYES,        RONALD   WILLIAMS,         MIGUEL    ANGEL     GONZALEZ,   and

ALFREDO ROJAS, a/k/a "Wilfredo Nazario Roman," a/k/a "Pedro," the

defendants, and others known and unknown, would and did distribute

and possess with intent to distribute a controlled substance,                            in
           Case 1:20-cr-00507-PAC Document 19 Filed 09/22/20 Page 2 of 5




violation of Title 21, United States Code, Section 84l(a) (1).

      3.      The    controlled substance             that BAUDILIO REYES,        RONALD

WILLIAMS,      MIGUEL    ANGEL      GONZALEZ,         and    ALFREDO     ROJAS,       a/k/a

"Wilfredo Nazario Roman," a/k/a "Pedro," the defendants, conspired

to   distribute      and possess      with      intent      to   distribute     was    five

kilograms      and    more   of    mixtures       and    substances       containing      a

detectable amount of cocaine,               in violation of Title 21,             United

States Code, Section 841 (b) (1) (A).

               (Title 21, United States Code, Section 846.)

                                       COUNT TWO
                                  (Firearms Offense)

      The Grand Jury further charges:

      4.      On or about July 29, 2020, in the Southern District of

New York and elsewhere, RONALD WILLIAMS and MIGUEL ANGEL GONZALEZ,

the defendants, during and in relation to a drug trafficking crime

for which 'they may be prosecuted in a court of the United States,

namely,. the narcotics        conspiracy charged in Count One of                       this

Indictment,      knowingly    did     use       and    carry     a   firearm,   and,     in

furtherance of such crime, did possess a firearm, and did aid and

abet the use, carrying, and possession of a firearm.

       (Title 18, United States Code, Sections 924(c) and 2.)

                                  COUNT THREE
                             (Felon in Possession)

      The Grand Jury further charges:

      5.      On or about July 29, 2020, in the Southern District of_

                                            2
        Case 1:20-cr-00507-PAC Document 19 Filed 09/22/20 Page 3 of 5




New York and elsewhere,        RONALD WILLIAMS,      the defendant,     knowing

that   he    had previously been       convicted    in a   court   of   a    crime

punishable by imprisonment for a term exceeding one year, knowingly

did possess, in and affecting commerce, a firearm, to wit, a Glock

27   .40 caliber semi-automatic pistol,           which previously had been

shipped and transported in interstate and foreign commerce.

            (Title 18, United States Code, Section 922(g) (1) .)

                            FORFEITURE ALLEGATION

       6.     As a result of committing the offense alleged in Count

One of this Indictment,        BAUDILIO REYES,      RONALD WILLIAMS,        MIGUEL

ANGEL GONZALEZ, and ALFREDO ROJAS, a/k/a "Wilfredo Nazario Roman,"

a/k/a "Pedro," the defendants, shall forfeit to the United States,

pursuant to Title 21, United States Code, Section _853, any and all

property cons ti tu ting,     or derived from,      any proceeds _obtained,

directly or indirectly,        as a result of said offense and any and

all property used, or intended to be used, in any manner or part,

to   commit,    or   to   facilitate   the    commission of,   said offense,

including but not         limited to a       sum of money in United States

currency representing        the   amount of proceeds      traceable        to   the

commission of said offense.




                                        3
         Case 1:20-cr-00507-PAC Document 19 Filed 09/22/20 Page 4 of 5




                       Substitute Assets Provision

     7.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

             a.   cannot be located upon the exercise of due
             diligence;

             b.   has been transferred or sold to, or deposited
             with, a third person;

             c.   has been placed beyond the jurisdiction of the
             Court;

             d.    has been substantially diminished in value; or

             e.   has been commingled with other property which
             cannot be subdivided without difficulty ;

it is the intent of the United States, pursuant to Title 21, United

States    Code,   Section   853 (p},   to seek forfeiture   of any other

property of the defendants up to the value of the above forfeitable

property.

             (Title 21, United States Code, Section 853.)




                                           AUD~~A
                                           Acting United States Attorney




                                       4
Case 1:20-cr-00507-PAC Document 19 Filed 09/22/20 Page 5 of 5




          Form No. USA-33s-274       (Ed. 9-25-58)




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                              v.

                    BAUDILIO REYES,
                   RONALD WILLIAMS,
              MIGUEL ANGEL GONZALEZ, and
                    ALFREDO ROJAS,
            a/k/a "Wilfredo Nazario Roman,"
                    a/k/a "Pedro,"

                                         Defendants.


                          INDICTMENT

                            20 Cr.

           (21   u.s.c.   §§ 846, 853; 18 u.s.c.
                 §§   924(c), 922(g)(l), 2.)

                    AUDREY STRAUSS
             Acting United States Attorney
